Citation Nr: 1717770	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include valvular heart disease, recurrent atrial fibrillation, and/or aortic valve stenosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1957. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of July 2008 of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for valvular heart disease.

While the rating decision on appeal was specific to valvular heart disease, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  A review of the record shows additional heart disabilities, to include recurrent atrial fibrillation and aortic valve stenosis.  In light of Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for a heart disorder, to include valvular heart disease, recurrent atrial fibrillation, and/or aortic valve stenosis.

The Veteran indicated on his March 2011 VA Form 9 that he wished to testify at a Board hearing.  In July 2015 correspondence, the Veteran's representative withdrew the hearing request.  

This case was previously before the Board in September 2015 and July 2016 at which time the case was remanded for additional development.  Significantly, the September 2015 reopened the previously denied claim of entitlement to service connection for valvular heart disease.

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in a July 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and endocarditis (i.e., valvular heart disease) did not manifest within one year of the Veteran's discharge from active duty.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a March 2008 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records, service personnel records, VA treatment records, and private treatment records  have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment. 

Additionally, the Veteran was afforded a VA examination in February 2016 (with an addendum opinion obtained in July 2016).  The Board finds that the most recent July 2016 opinion is adequate to decide the issue as it is predicated on a review of the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

The Board also finds that the AOJ has substantially complied with the Board's September 2015 and July 2016 remand directives.  Specifically, the September 2015 remand requested that the AOJ afford the Veteran a VA examination with medical opinion (which was accomplished in February 2016), and readjudicate the claim (which was accomplished in a March 2016 supplemental statement of the case (SSOC)).  The July 2016 remand requested that the AOJ obtain updated VA treatment records (which was accomplished in January 2017), obtain an addendum medical opinion (which was accomplished in July 2016) and readjudicate the claim (which was accomplished in a February 2017 SSOC).  Therefore, the Board finds that the AOJ has substantially complied with the September 2015 and July 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include endocarditis (i.e., valvular heart disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."   Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he was diagnosed with a heart murmur while stationed in West Germany in the late 1950s.  However, the Veteran's service treatment records are negative for heart problems.  Significantly, the Veteran's September 1957 separation examination shows a normal evaluation and in a September 1957 report of medical history, he denied "pain or pressure in chest" and "palpitation or pounding heart."

The earliest post-service medical evidence regarding the heart is a November 1958 private treatment record which notes the presence of a "harsh systolic murmur with split M2."  A February 1987 echocardiogram (EKG) revealed mild mitral stenosis.  Atrial fibrillation was first diagnosed in November 1995 and aortic valvular stenosis was first diagnosed in May 2007.  

The Veteran submitted an initial claim for service connection for a heart disorder in December 1973 and was afforded a VA examination with regard to this claim in March 1974.  At that time the Veteran was diagnosed with "disease of the heart - valvular - class II" which was asymptomatic at the time.  By rating decision dated in March 1974, the RO denied service connection for valvular heart disease as there were no records of treatment for a heart condition during the Veteran's military service.  

 The Veteran submitted a second claim for service connection for a heart disorder in March 2000.  In connection with this claim, he submitted a March 2000 private treatment record from Dr. F.C. noting that the Veteran had a history of mitral valve insufficiency caused by mitral valve prolapse as well as a history of atrial fibrillation which was under control.  By rating decision dated in January 2001, the RO found that the Veteran had failed to submit new and material evidence to reopen his previously denied claim of entitlement to service connection for valvular heart disease.  The Veteran submitted a timely notice of disagreement as to this decision in January 2001.  Significantly, he wrote that a heart murmur was detected again in 1958, within one year after his discharge from military service, and that all of his current heart problems stem back to an in-service incident that took place in the fields of Germany when he was electrocuted.  Unfortunately, the Veteran was never issued a statement of the case as to his the January 2001 rating decision.  As such, the current claim has been pending since March 2000.

In February 2008 correspondence, the Veteran submitted a third claim for service connection for a heart disorder and, by rating decision dated in July 2008, the RO found that the Veteran had failed to submit new and material evidence to reopen his previously denied claim of entitlement to service connection for valvular heart disease.  The Veteran submitted a timely notice of disagreement as to this decision and perfected this appeal.  

During the pendency of this appeal, the Veteran submitted a July 2009 statement from Dr. S.N.K.  Significantly, in this statement it was noted that Dr. S.N.K. had treated the Veteran since February 1996 and had a history of a heart murmur for "quite sometime."  It was noted that he underwent successful aortic and mitral valve replacement in June 2008.  Dr. S.N.K opined that the Veteran's underlying cardiac and valvular disease was secondary to his history of heart murmur.

The Veteran was afforded a VA examination in February 2016.  The examiner opined that the Veteran's current cardiac disorder, including valvular heart disease (status post mitral valve replacement and aortic valve replacement) and atrial fibrillation, was less likely as not (less than 50 percent probability) incurred in or caused by (during) service.  In support of this opinion, the examiner noted the Veteran's service treatment records which were negative for a heart disease as well as the November 1958 post-service record noting "harsh systolic murmur with split M2."  The February 2016 VA examiner noted that the November 1958 treatment record does not provide a diagnosis of a heart condition and that the finding of a murmur and abnormal heart sound in itself is very subjective and does not identify with a heart condition.  Neither was this finding of heart murmur/ abnormal heart sound supported by objective findings from an EKG.  The Veteran was first diagnosed with a mitral valve condition in February 1987 based on a two-dimensional EKG and was first diagnosed with atrial fibrillation in 1995.  A May 2007 statement from Dr S. N. K. also shows that the Veteran was diagnosed with aortic valve stenosis in 2007.  The February 2016 VA examiner reviewed the March 2000 statement from Dr. F.K. as well as the July 2009 statement from Dr. S.N.K.  It was noted that neither of these providers had reviewed the Veteran's claims file and/or service treatment records at the time of providing the statements.

In the July 2016 Board remand, it was noted that the February 2016 opinion was inadequate as it was based on an inaccurate factual premise.  Notably, the February 2016 opinion found that the Veteran was first diagnosed with a mitral valve condition in 1987 but, in actuality, the Veteran was first diagnosed with valvular heart disease in March 1974, approximately 13 years previously.  As such, an addendum medical opinion was obtained in July 2016.  

The July 2016 VA addendum opinion, again, found that it was less likely than not (less than 50 percent probability) that a current heart disorder, including valvular heart disease or atrial fibrillation, was incurred in or caused by the Veteran's military service.  As rationale for this opinion, the examiner noted the February 1974 VA examination report noting "sinus rhythm without enlargement.  A2 = P2.  M1 is loud and snapping.  Second mitral sound is reduplicated and there is a faint diastolic rumble at the apex."  The examiner noted that this finding was completely different from the findings noted in November 1958.  The November 1958 treatment record noted the presence of "harsh systolic murmur with split M2."  The examiner reiterated that the finding of a murmur and abnormal heart sound, in itself, is very subjective and does not identify with a heart condition.  Neither was this finding of heart murmur/abnormal heart sound supported by objective findings from an EKG.  There were no other medical records from the years immediately post-service to establish the chronicity of the claimed heart condition.

The examiner noted that the February 1974 chest x-ray showed no cardiac enlargement and the EKG findings, at that time were "consistent with left atrial enlargement."  According to the examiner, left atrial enlargement was not seen on the Veteran's chest x-ray and that while the voltage criteria for left ventricular hypertrophy was met, this may not be applied in young men.  As such, the examiner found that there was no definite diagnosis of a heart condition in 1957, 1958, or 1974.  

The July 2016 opinion noted that medical knowledge supports that echocardiography is the study of choice to diagnose valvular heart conditions.  The diagnostic accuracy of bedside auscultation of heart sounds and murmurs is dependent on the personal skills and interpretation of the clinicians.  It is medical knowledge that not all heart murmurs are pathological.  Innocent murmurs are often heard and are more likely when the patients are asymptomatic as in the case of the Veteran.  The Veteran's medical record show that he did not have any symptoms of heart condition in 1958 or 1974.  None of the providers performed maneuvers in the evaluation of patients with systolic murmurs has not been assessed objectively.
The examiner cited medical treatise evidence from the New England Journal of Medicine in support of this.  

The examiner noted that the March 2000 statement from Dr. F.C. and the July 2009 statement from Dr. S.N.K. were reviewed but that neither one of these providers had reviewed the Veteran's claims file and/or service treatment records at the time of providing the statements.  The Veteran's VA medical record from May 2000 to the present were also reviewed.  These records confirm that the Veteran was first diagnosed with a mitral valve condition in February 1987 based on a two dimensional EKG, was first diagnosed with atrial fibrillation in 1995, and was first diagnosed with aortic valve stenosis in 2007.

Based on the above, the Board concludes that the preponderance of the evidence is against service connection for a heart disorder.  The evidence of record shows no chronic disability in service, or endocarditis within the initial post-separation year.  Moreover, the probative evidence of record shows that any current disability of the heart is not attributable to service.

In this regard, while the record shows that while the Veteran was found to have a "harsh systolic murmur with split M2" in November 1958, a little over a year after his discharge from military service, the February/July 2016 VA examiner noted that the November 1958 treatment record does not provide a diagnosis of a heart condition and that the finding of a murmur and abnormal heart sound in itself is very subjective and does not identify with a heart condition.  Neither was this finding of heart murmur/ abnormal heart sound supported by objective findings from an EKG.  As such, the Board finds that presumptive service connection for endocarditis, to include on the basis of continuity of symptomatology, is not warranted. 

Furthermore, the Board finds that direct service connection for a heart disorder is not warranted.  Significantly, there is no competent opinion linking the Veteran's current disorders to his military service.  First, the March 2000 statement from Dr. F.C. simply notes the presence of the Veteran's heart disorders and does not discuss their etiology.  Second, while the July 2009 statement from Dr. S.N.K. related the Veteran's underlying cardiac/valvular disease to his history of heart murmur, notably, the opinion does not indicate when the Veteran's heart murmur began, only that it had been present for "quite sometime."  

By contrast, the Board finds highly probative the opinion of the February/July 2016 VA examiner on the nexus question.  In the February/July 2016 VA opinions, the examiner provided an opinion that the Veteran's current heart disabilities are less likely than not related to the Veteran's military service, to include an undiagnosed heart murmur.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's reported history of heart problems since service, as well as pertinent post-service medical records.  The examiner also provided a rationale for his opinion; stating that the service treatment records and post-service treatment records were negative for a heart disorder until February 1987.  Thus, the most persuasive opinion on the question of etiology of a current heart disorder weighs against the claim.

The Board has considered the Veteran's assertions that his heart disorders are related to service.  While he is competent to report current observable symptoms and an injury in service; however, as a lay person, he is not competent to offer an opinion regarding the etiology of his heart disorders.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such an opinion would necessarily require consideration of the etiology of endocarditis, which requires specialized testing such as an EKG to diagnose.  Moreover, such an opinion would require knowledge of the cardiothoracic system and the impact of trauma to the heart.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson; Jandreau; see also Woehlaert (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board finds that, as a heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and endocarditis did not manifest within one year of the Veteran's discharge from active duty, service connection for such disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a heart disorder is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


